Citation Nr: 1760497	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  04-38 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected chronic left shoulder strain with degenerative joint disease (DJD) for the period beginning June 13, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In January 2012, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  

In August 2015, the Board denied a rating in excess of 20 percent for the period beginning June 13, 2013 for the Veteran's service-connected left shoulder disability.  

The Veteran appealed the August 2015 decision to the U.S. Court of Appeals of Veterans Claims (Court).  In May 2016, the Court issued an order vacating the portion of the August 2015 decision that denied a rating in excess of 20 percent for the service-connected left shoulder disability from June 13, 2013 and remanded that issue for readjudication consistent with the instructions outlined in a May 2016 Joint Motion for Remand (Joint Motion) submitted by both parties.  

In September 2016 and March 2017 the Board remanded the issue of entitlement to a rating in excess of 20 percent for the service-connected left shoulder disability from June 13, 2013 for compliance with the Joint Motion.  The issue has been returned to the Board for adjudication.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  There is also a second paperless claims processing system, Virtual VA that contains the transcript of the January 2012 video conference hearing, as well as VA treatment records dated from January 2005 to March 2016, all of which have been considered by the AOJ and the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the May 2016 Joint Motion, the parties agreed that the Board failed to ensure that VA met its duty to assist the Veteran by relying on a May 2015 VA examination and opinion, which was inadequate because the examiner failed to provide the requisite information for rating purposes as required by Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) and DeLuca V. Brown, 8 Vet. App. 202, 206 (1995).  

Specifically, the parties noted that, while the May 2015 VA examiner acknowledged the Veteran's reports of flare-ups, she did not (1) inquire about the effect of those flare-ups, including whether they caused additional functional loss due to pain or changes in range of motion, strength, fatigability, or coordination or (2) attempt to quantify any functional loss during flare-ups in terms of additional degrees of limitation of motion or explain why such a calculation was not feasible.  

In a recent case, the Court of Appeals for Veterans Claims (the Court) indicated that "the VA Clinician's Guide makes explicit what DeLuca [v. Brown, 8 Vet. App. 202   (1995)] clearly implied: it instructs examiners when evaluating certain musculoskeletal conditions to obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from the veterans themselves" and that even when the claimant is not experiencing a flare-up at the time of the examination, a VA examiner must elicit relevant information as to the veteran's flares or ask him [or her] to describe the additional functional loss, if any, he [or she] suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record-including the veteran's lay information-or explain why [he or] she could not do so.  See Sharp v. Shulkin 29 Vet. App. 26 (2017).  In Sharp, a VA examiner's statement that they could not offer an opinion without resorting to speculation because they had not examined a veteran during a flare-up was not sufficient to satisfy the requirements of Mitchell and DeLuca.  Id.

The September 2016 remand order directed the AOJ to obtain a new VA examination that either provided this information or explained why such calculation was not feasible.  An October 2016 VA examiner stated that she was unable to provide clarifying information regarding functional loss experienced during flare-ups because the Veteran denied having any flare-ups during the examination.  

The March 2017 remand order directed the AOJ to provide the Veteran with a new VA examination that explicitly addressed:

(1) whether there is additional functional loss during flare-ups and after repetitive use as a result of pain and (2) at what point during range of motion the pain results in functional loss during flare-ups and after repetitive motion; or explain why such a calculation is not feasible.  If the Veteran denies having flare-ups during the examination, the examiner should request the Veteran attempt to quantify the functional impairment caused by the flare-ups he reported having previously, if possible.  

Although a June 2017 VA examiner checked a box indicating that she was examining the left shoulder during a flare up, she ultimately opined that "[i]t is not feasible to provide a response for this question, as I did not examine the Veteran during a flare up or after repetitive use over time and any response would be mere speculation." The examiner did not explain why she did not or could not request the Veteran attempt to quantify the functional impairment caused by the flare-ups he reported having previously, as directed by the remand order. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA shoulder examination to assess the current severity and manifestations of his service-connected left shoulder disability.    

Any indicated evaluations, studies, and tests should be conducted and evaluations should be performed, including instability and range of motion testing.  To the extent possible, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, for the left shoulder and its opposite joint, the right shoulder.  The examiner should also indicate whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in additional functional loss.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also address (1) whether there is additional functional loss during flare-ups and after repetitive use as a result of pain and (2) at what point during range of motion the pain results in functional loss during flare-ups and after repetitive motion; or explain why such a calculation is not feasible.  If the Veteran denies having flare-ups during the examination, the examiner should request the Veteran attempt to quantify the functional impairment caused by the flare-ups he reported having previously, if possible.  See e.g., VA examination reports dated June 2013 and March 2015.  

The examiner is reminded that the only reason that the June 2017 VA examination was inadequate is that the examiner failed to attempt to quantify any functional loss during flare-ups in terms of additional degrees of limitation of motion or explain why such a calculation was not feasible.  Simply stating that the Veteran was not examined during a flare up is not sufficient explanation.  The examiner's report must contain either an estimated loss of range of motion, in degrees, caused by flare ups, or a detailed explanation of why information obtained from the Veteran about the effects of flare-ups were not sufficient to allow this calculation. 

All opinions expressed should be accompanied by supporting rationale.

2.  Readjudicate the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




